Citation Nr: 0938001	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a service-connected stomach scar.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected left thigh scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1980 to February 2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, in part, granted service 
connection for scars of the stomach and left thigh; 
noncompensable (zero percent) disability ratings were 
assigned effective March 1, 2000.  The RO in Wilmington, 
Delaware now has jurisdiction over the claims.
 
In August 2007, the Veteran presented evidence and testimony 
in support of her claims at a hearing at the RO which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.

These claims were remanded by the Board in December 2007 and 
in March 2009 for additional development.  The Veteran's 
claims folder has been returned to the Board.

Representation

The Veteran was at one time represented by private counsel.  
However, at the August 2007 hearing, the Veteran testified 
that she was no longer represented by that attorney or his 
law firm, and she indicated her desire to proceed 
unrepresented. 
See the August 2007 hearing transcript, page 2.  She has not 
since indicated that she was represented or that she wished 
to be represented.

Issues no longer on appeal

In its March 2009 decision, the Board denied a claim of 
entitlement to service connection for bilateral hearing loss; 
and denied claims of entitlement to increased disability 
ratings for bilateral plantar fasciitis, temporomandibular 
joint pain syndrome (TMJ) and residuals of pituitary tumor 
removal.  Those issues have therefore been resolved, and they 
will be discussed no further.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's stomach scar is currently asymptomatic.

2.  The competent medical evidence of record indicates that 
the Veteran's left thigh scar is currently asymptomatic.

3.  The competent medical evidence does not show that the 
Veteran's service-connected stomach or left thigh scars are 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
stomach scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 (2008).

2.  The criteria for a compensable disability rating for the 
left thigh scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 (2008).

3.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her service-connected stomach and 
left thigh scars warrant compensable disability ratings.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claims in December 2007 and March 2009.  In essence, the 
Board instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with appropriate notice pursuant to the 
Veteran's Claims Assistance Act of 2000 (VCAA) [December 
2007] and provide the Veteran with a VA examination to 
determine the nature and extent of her service-connected 
scars [March 2009].  The AOJ was then to readjudicate the 
claims.  

A VCAA letter was sent to the Veteran in January 2008, and 
the Veteran was provided with a VA examination in conformity 
with the Board's remand instructions in June 2009.  The AOJ 
subsequently readjudicated the claims in a July 2009 
supplemental statement of the case (SSOC).

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, pursuant to the Board's remand instructions the RO 
informed the Veteran of VA's duty to assist her in the 
development of her claims in a letter dated January 9, 2008, 
which advised the Veteran of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised in the letter 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and the Social 
Security Administration.  She was also informed that VA 
would, on her behalf, make reasonable efforts to obtain 
relevant private medical records that the she identified.  
Included with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the Veteran complete this release so that 
VA could obtain these records on her behalf.  The letter also 
informed the Veteran that for records she wished for VA to 
obtain on her behalf she must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  

In the January 2008 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
she thought would support her claims, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See the January 9, 2008 letter at 
pages 2-3.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, Dingess elements (1), (2) and (3) are not at 
issue.  The Veteran received notice as to elements (4) and 
(5), degree of disability and effective date, in a letter 
from the RO dated March 20, 2006, as well as in the above-
referenced January 2008 letter. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision in a letter from the RO dated June 4, 2008.  

In any event, with respect to appeals of initially assigned 
disability ratings, such as the instant case, the additional 
notice requirements recently set forth in Vazquez-Flores do 
not apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].  

Moreover, the Court's decision in Vazquez-Flores was recently 
vacated by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 2009 WL 2835434 
(Fed.Cir.).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran's claims were readjudicated in the July 2009 SSOC, 
after she was provided with the opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider her claims on the merits.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims.  In particular, the RO has obtained 
the Veteran's service medical treatment records, reports of 
VA outpatient treatment, as well as the reports of VA 
examinations of the Veteran in January 2001, June 2006 and 
June 2009.  

As was detailed by the Board in the March 2009 remand, the 
January 2001 VA examination report is inadequate for rating 
purposes, as it offers incomplete measurements for both scars 
and makes no further findings.  However, the June 2006 and 
June 2009 VA examination reports reflect that the examiners 
reviewed the Veteran's past medical history, including her VA 
treatment records, documented her current medical conditions, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  [As was noted in the 
March 2009 remand, the June 2006 VA examiner failed to 
account for any underlying muscle damage associated with the 
left thigh scar; however, there are other pertinent findings 
in that report which may be considered in adjudicating the 
Veteran's claims.]  

The Board therefore concludes that the June 2006 and June 
2009 VA examination reports are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of her claims.  As noted in 
the Introduction, she testified before the undersigned in 
August 2007.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The Veteran's service-connected stomach and left thigh scars 
are currently rated under 38 C.F.R. 4.118, Diagnostic Code 
7805 (2008) [scars, other].  

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The Veteran's claim dates from March 2001, so both 
the former and current schedular criteria are theoretically 
applicable.  
See VAOPGCPREC 7-2003 [where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies].  However, Diagnostic Code 
7805 was not amended.

Under Diagnostic Code 7805, scars are evaluated on the basis 
of any related limitation of function of the body part that 
they effect.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).

Analysis

For the sake of economy, the Board will analyze the two 
claims together, as they are rated under the same diagnostic 
code at the same percentage and according to the medical 
evidence show similar symptomatology.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 7805.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Board has considered the application of other diagnostic 
codes referable to scars.  None are applicable in this case.  
The Veteran's scars are not on the head, face or neck, so 
both the former and current versions of Diagnostic Code 7800 
are not for consideration.  

There is conflicting evidence as to whether the left thigh 
scar is deep.  The June 2006 VA examination report indicates 
that the Veteran's left thigh scar causes underlying soft 
tissue damage.  Based on the findings in the June 2006 VA 
examination report, the Board has considered the application 
of current Diagnostic Code 7801, which rates scars other than 
the head, face or neck, that are deep or that cause limited 
motion.  [The Board notes there are no rating codes pertinent 
to deep scars under the former criteria].  
There is, however, evidence that the service-connected left 
thigh scar is not deep.  The more recent June 2009 VA 
examination report describes the same scar as "level with 
the surrounding skin," with no evidence of deep adherence to 
the underlying tissue or underlying muscle damage.  Moreover, 
and critically, in order to be awarded a compensable rating 
under Diagnostic Code 7801, the scar must exceed an area of 6 
square inches (39 square centimeters).  Both the June 2006 
and June 2009 VA examination reports indicate the area of the 
left thigh scar does not meet this requirement- the scar was 
measured at one-eighth by 2 and three-quarter inches in June 
2006 and one-fourth by 2 and one-half inches in June 2009.  
There is also no evidence that either scar causes limited 
motion.  Accordingly, employment of current Diagnostic Code 
7801 does not avail the Veteran.  

During the most recent June 2009 VA examination, the 
Veteran's scars were described as:

well healed without tenderness or palpation.  
The texture of the skin is normal and 
comparable to the surrounding skin.  Scar[s 
are] stable without evidence of ulceration or 
skin breakdown.  The scars are level with the 
surrounding skin.  The scar architecture is 
similar to the surrounding skin.  No 
inflammation, edema or keloid formation is 
noted.  

With respect to application of both the former and current 
diagnostic codes pertaining to superficial scars, the 
evidence reflects the scars do not cover an extensive area.  
The medical evidence of record indicates that the scars are 
not unstable.  Both examiners noted there was no evidence of 
ulceration or breakdown of the skin covering over the scars.  
  
The record also indicates that the scars are not tender or 
painful.  In that connection, the Veteran presented for a VA 
examination in June 2006 and reported that she experienced 
pain in the area of the left thigh scar.  However, physical 
examination at that time revealed that the left thigh scar 
was not tender to palpation.  Indeed, both VA both examiners 
noted no tenderness to palpation of the scars.  The Veteran 
specifically testified that her stomach scar did not cause 
her any pain. 

Therefore, the use of Diagnostic Codes 7800-7804 is not 
appropriate.

The Board additionally observes that no underlying muscle 
injuries have been medically identified.  As noted above, the 
June 2009 VA examiner specifically noted no underlying muscle 
damage with respect to the left thigh scar.  Rating the 
disabilities under 38 C.F.R. § 4.73 [muscle injuries] is not 
appropriate.

Accordingly, the Board will analyze the Veteran's scars under 
Diagnostic Code 7805.

Schedular rating

Under Diagnostic Code 7805, scars are evaluated on the basis 
of any related limitation of function of the body part that 
they effect.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).

Although a number of rating criteria are potentially 
applicable, as will be discussed immediately below there is 
no functional loss resulting from the scars.  
The evidence of record shows that the Veteran's service-
connected scars are currently asymptomatic and cause no 
limitation of function of the body parts they affect.  

Specifically, the Veteran presented for a VA examination in 
June 2006.  The examiner specifically noted that the left 
thigh scar did not result in limitation of motion or loss of 
function of the leg.  This finding is in conformity with the 
Veteran's testimony that her left thigh scar does not affect 
her ability to move her thigh or leg.  See the August 2007 
hearing transcript, page 28.  

The June 2009 VA examiner noted the Veteran was independent 
in walking, transferring, activities of daily living, and 
recreational activities.  Contrary to the Veteran's testimony 
that she is unable to drive a car with a manual stick shift 
on occasion due to her left thigh scar (see the August 2007 
hearing transcript, page 29), the June 2009 VA examiner noted 
that the Veteran was independent in driving.  Gait was 
described as normal.  

Contrary to the Veteran's assertions, the June 2009 VA 
examiner specifically found there was "[n]o paraesthesias 
involving the abdominal and left thigh scars."  
Additionally, the left lower extremity exhibited normal 
muscle strength, touch position and vibration sense.

The evidence shows that the Veteran has degenerative joint 
disease of the left hip, manifested by loss of left hip 
flexion and abduction with pain.  See the June 2009 VA 
examination report.  However, the examiner specifically 
rejected the possibility that the Veteran's left hip joint 
problems were in any way related to the service-connected 
left thigh scar.  See Mittleider v. West, 11 Vet. App. 181, 
182 [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

The VA examination reports are congruent with the rest of the 
record on appeal.  VA outpatient treatment records associated 
with the claims file are negative for any complaints or 
findings associated with the Veteran's service-connected 
scars.  
It does not appear that the Veteran has complained of or 
sought treatment for either scar, except in the context of 
her claim for VA benefits.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].   

Although the Board has taken into consideration the Veteran's 
statements concerning what she perceives to be symptoms 
associated with the two service-connected scars, it finds 
that these statements are outweighed by the other evidence of 
record.  In this connection,  it is well-settled that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as the cause 
of symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

In summary, the medical evidence of record does not indicate 
that the Veteran's service-connected stomach and left thigh 
scars cause any functional loss or indeed any other problems.  
Accordingly, the criteria for compensable evaluations have 
not been met.

Fenderson considerations

The Board has considered whether assignment of staged ratings 
is appropriate.  
See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
scars have not changed appreciably since the Veteran filed 
her claim.  There are no medical findings and no other 
evidence which would allow for the assignment of compensable 
disability ratings at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that noncompensable disability ratings were properly assigned 
for the entire period from the date of service connection, 
March 1, 2000.  Staged ratings are therefore not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  The Veteran's representative has 
argued for assignment of an extraschedular rating and this 
matter was considered by the RO in the July 2003 SOC, 
accordingly, the Board will consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for an extraschedular rating remains unwarranted as 
the third Thun criterion is not met.  Specifically, there is 
no showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
stomach or left thigh scars.  

Turning to marked interference in employment, the Veteran has 
not been employed since she retired from the military.  See 
the August 2007 hearing transcript, page 23.  However, there 
is no indication that there has been any marked interference 
in the Veteran's employment due to service-connected scars.  
The June 2006 and June 2009 VA examiners specifically 
indicated that the service-connected scars caused no 
functional impairment, and there is no evidence in the record 
of significant occupational impairment due to the scars.  
[The Board observes in passing that the Veteran is service 
connected for a number of other disabilities, and she also 
has 
non service-connected disorders.] 

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's stomach and left thigh scars.      

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to compensable 
ratings for her service-connected stomach and left thigh 
scars.  
The benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to a compensable disability rating for a service-
connected stomach scar is denied.

Entitlement to a compensable disability rating for a service-
connected left thigh scar is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


